EXHIBIT ASSET TRANSFER AGREEMENT This Asset Transfer Agreement (this “Agreement”) entered into on March , 2009, to be effective as of the Effective Date (as defined below) is by and between Vertex Holdings, L.P., formerly Vertex Energy, L.P., a Texas limited partnership (“Vertex LP”), all of the partners of Vertex LP as set forth on the signature page hereof, representing 100% of the total ownership interests of Vertex LP (the “Vertex LP Partners”) and Vertex Energy, Inc., a Nevada corporation (“Vertex Nevada”), each sometimes referred to herein as a “Party,” and collectively referred to herein as the “Parties.” W I T N E S S E T H: WHEREAS, on or about May 19, 2008, an Amended and Restated Agreement and Plan of Merger (as amended from time to time, the “Plan of Merger”, a copy of which is attached hereto as Exhibit A) was entered into by and between World Waste Technologies, Inc., a California corporation (“WWT”), on the one hand, and Vertex LP, Vertex Nevada, Vertex Merger Sub, LLC, a California limited liability company and wholly owned subsidiary of Vertex Nevada (“Merger Sub”), and Benjamin P. Cowart, as agent (“Agent”) of all of the shareholders of Vertex Nevada (the “Vertex Shareholders”), on the other hand; WHEREAS, in connection with and pursuant to terms and conditions of the Plan of Merger, and in furtherance of the merger of WWT with and into Merger Sub, Vertex LP is obligated to transfer certain assets, contracts, rights and privileges (collectively, the “Rights,” as set forth in Exhibit B, attached hereto) to Vertex Nevada; WHEREAS, the Rights include all privileges, powers, rights, interests and claims of every type and description that are owned, leased, held, used or useful in the Vertex Business (as defined in the Plan of Merger) in which Vertex LP has any right, title or interest;and WHEREAS, Vertex LP desires to transfer the Rights to Vertex Nevada, and Vertex Nevada desires to accept transfer of the Rights from Vertex LP. NOW, THEREFORE, in consideration for the promises and pledges contained below, and other good and valuable consideration, including the terms and conditions contained in the Plan of Merger, the sufficiency of which is hereby acknowledged and confessed, which consideration the Parties acknowledge receipt of, and the premises and the mutual covenants, agreements, and considerations herein contained, the Parties hereto agree as follows: 1.Rights Transfer. 1.1 Vertex LP hereby transfers, grants, conveys and assigns to Vertex Nevada all of its right, title and interest in and to the Rights, free from any charges, liens and other encumbrances, except as described in the Plan of Merger or schedules or exhibits thereto (the “Transfer”). 1.2 Vertex Nevada hereby accepts the Transfer and agrees to take possession of the Rights and to assume certain of the liabilities of Vertex LP, as set forth on Exhibit C, attached hereto (the “Liabilities”); 1.3 Vertex Nevada agrees to issue restricted shares of Vertex Nevada’s common stock (the “Common Stock”) and warrants to purchase shares of Vertex Nevada’s common stock (the “Securities”) to the Vertex LP Partners and to certain consultants of Vertex LP, in the names and amounts set forth on Exhibit D, attached hereto; and 1.4 Vertex LP agrees to enter into the Operating and Licensing Agreement with Vertex Nevada, attached hereto as Exhibit E. 2. Representations of the Vertex LP Partners. 2.1 Each Vertex LP Partner represents, acknowledges and warrants the following to Vertex Nevada, and agrees that such representations, acknowledgements and warranties shall be automatically reconfirmed by each Vertex LP Partner on the Effective Date: 2.1.1 Each Vertex LP Partner recognizes that the Securities have not been registered under the Securities Act of 1933, as amended (the “Act”), nor under the securities laws of any state and, therefore, cannot be resold unless the resale of the Securities are registered under the Act or unless an exemption from registration is available; 2.1.2 Each Vertex LP Partner is acquiring the Securities for his, her or its own account for long-term investment and not with a view toward resale, fractionalization or division, or distribution thereof, and he, she or it does not presently have any reason to anticipate any change in its circumstances, financial or otherwise, or particular occasion or event which would necessitate or require the sale or distribution of the Securities.No one other than such Vertex LP Partner will have any beneficial interest in said securities.Each Vertex LP Partner agrees to set forth the terms of his, her or its ownership, record address and tax id number on the Type of Ownership Form, attached hereto as Exhibit F; 2.1.3 Each Vertex LP Partner acknowledges that he, she or it has had a reasonable opportunity to review the disclosures regarding the Plan of Merger and Vertex Nevada as set forth in WWT’s Definitive Proxy Statement on Form 14A (the “Proxy Statement”, as filed with the Securities and Exchange Commission’s EDGAR website), including the audited and unaudited financial statements of Vertex Nevada, the risk factors, description of business information, results of operations and other descriptions disclosed in such Proxy Statement (the “Disclosures”); 2.1.4 Each Vertex LP Partner confirms that he, she or it has had an opportunity to ask Vertex Nevada any questions he, she or it has regarding the Disclosures and any such questions have been satisfied by Vertex Nevada; -2- 2.1.5 Each Vertex LP Partner has such knowledge and experience in financial and business matters that such is capable of evaluating the merits and risks of an investment in the Securities and of making an informed investment decision, and does not require a Purchaser Representative in evaluating the merits and risks of an investment in the Securities; 2.1.6 Each Vertex LP Partner recognizes that an investment in Vertex Nevada is a speculative venture and that the total consideration tendered to purchase the Securities is placed at the risk of the business and may be completely lost.The purchase of Securities as an investment involves special risks; 2.1.7 Each Vertex LP Partner realizes that the Securities cannot readily be sold as they will be restricted securities and therefore the Securities must not be purchased unless such Vertex LP Partner has liquid assets sufficient to assure that such purchase will cause no undue financial difficulties such that Vertex LP Partner can provide for his, her or its current needs and possible personal contingencies; 2.1.8 Each Vertex LP Partner confirms and represents that he, she or it is able (i) to bear the economic risk of his, her or its investment, (ii) to hold the Securities for an indefinite period of time, and (iii) to afford a complete loss of his, her or its investment; 2.1.9 Each Vertex LP Partner has provided correct and complete information regarding the above disclosures to Vertex Nevada as of the date hereof, and if there should be any material change in such information prior to the Effective Date, such Vertex LP Partner will immediately provide Vertex Nevada with such updated information; and 2.1.10 Each Vertex LP Partner has carefully considered and has, to the extent he, she or it believes such discussion necessary, discussed with his, her or its professional, legal, tax and financial advisors, the suitability of an investment in the Securities for his, her, or its particular tax and financial situation and his, her or its advisers, if such advisors were deemed necessary, have determined that the Securities are a suitable investment for him, her or it. 2.2 Each Vertex LP Partner hereby agrees that the Securities and any certificate evidencing such Securities shall be stamped or otherwise imprinted with a conspicuous legend in substantially the following form: "THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS (I) THEY SHALL HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1, OR (II) THE CORPORATION SHALL HAVE BEEN FURNISHED WITH AN OPINION OF COUNSEL, SATISFACTORY TO COUNSEL FOR THE CORPORATION, THAT REGISTRATION IS NOT REQUIRED UNDER ANY SUCH ACTS." -3- 2.3 Concurrently with his, her or its entry into this Agreement, each Vertex LP Partner has executed a Lock-Up Agreement in the form of Exhibit G, attached hereto (the “Lock-up”), and such Vertex LP Partner agrees to be bound by the terms and conditions of such Lock-Up. 2.4 Each Vertex LP Partner hereby agrees that in addition to the legend described in Section 2.2 above, the Securities and any certificate evidencing such Securities shall be stamped or otherwise imprinted with a conspicuous legend in substantially the following form: “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF THAT CERTAIN LOCK-UP AGREEMENT BETWEEN THE COMPANY AND THE SHAREHOLDER(S) NAMED THEREIN,
